Howell, J.
A motion is made to dismiss this appeal on the ground that “if the Parish Court, from whence this appeal lias been taken,, was vested with jurisdiction of the cause, which is excepted to, then the appeal should be from that court to the district court of the judicial district, and this court has no appellate jurisdiction herein.”
This proposition is not true. The parish court has juiisdiction of' suits for the recognition of heirship and the partition of succession property, as this is, and when the amount involved exceeds five hundred dollars, the appeal is directly to this court. Const., art. 88;. C. P. 1022.
Motion oyerruled.